DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/468,481 filed 06/11/2019 in which claims 1-16, 33, 35 and 36 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33, 35 and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a software per-se, a non-statutory subject matter.
Claims 35 and 36 recite a computer program comprising instructions. Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical "things". They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized.

Claim Objections
Claim 1 and 14 are objected to because of the following informalities:  the limitation of “the RNN” has antecedent basis issue. It appears RNN stands for “radio .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by over Edge et al (US 2018/0324740 A1).

Regarding claims 14 and 36, Edge teaches a method performed by a network node for assist a Radio Network Node in transmitting positioning system information to a wireless device wherein the network node, the RNN and theIn re: Fredrik GUNNARSSON et al. PCT Application No.: PCT/SE2019/050337 Filed: April 12, 2019Page 7 of 8 wireless device operate in a wireless communications network (Edge: Fig. 1A, [0005]-[0006] UE in communication with eNB/radio network node and E-SLMC/network node), wherein the method comprises: 
preparing positioning System Information Blocks, pSIBs and providing the pSIBs to the RNN (Edge: Fig. 4; [0227], E-SMLC prepares positioning SIB and send them to the eNB). 

Regarding claim 15, Edge teaches wherein the preparing of the pSIBs comprises: preparing pseudo segmented pSIBs (Edge: [0086], [0106], [0133]).
  
Regarding claim 16, Edge teaches encrypting the pSIBs and transmitting decryption information to a Mobility Network Node, MNN, operating in the wireless communications network (Edge: Figs. 8-9; [0056]-[0057], [0126]-[0127]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al (US 2018/0324740 A1) in view of Dalsgaard et al (US 2010/0183031 A1).

Regarding claims 1 and 33, Edge teaches a method performed by a wireless device for receiving positioning system information from a radio network node wherein the wireless device and the radio network node operate in a wireless communications network (Edge: Fig. 1A, 1B, UE in communication with gNB/eNB/radio network node) wherein the method comprises: 
Edge: Fig. 4; [0134], UE receives system information scheduling information about positioning (GNSS); SIBs are included in SI, see also [0109],[0227]);
receiving from the RNN, an indication that a pSIB is segmented into pSIB segments (Edge: [0125], [0132], [0174], UE receives SIB segmentation indication), 
and decoding position system information of the retrieved pSIB segments (Edge: [0136],[0145] decoding SIB and obtaining position information; see also [0005]-[0006]).  
Edge does not explicitly disclose determining based on the indication and on the pSI whether or not the pSIB segments are scheduled via contiguous scheduling; when the pSIB segments are determined to be scheduled via contiguous scheduling, monitoring scheduled resources and retrieving the contiguously scheduled pSIB segments; and decoding position system information of the retrieved pSIB segments.  
Dalsgaard teaches determining based on the indication and on the pSI whether or not the pSIB segments are scheduled via contiguous scheduling (Dalsgaard: Fig. 7; [0094] UE receives information in headers indicating segmentation of SIB and scheduling in consecutives TTIs); 
when the pSIB segments are determined to be scheduled via contiguous scheduling, monitoring scheduled resources and retrieving the contiguously scheduled pSIB segments (Dalsgaard: Fig. 7; [0094], UE receives information in headers to reconstitute the SIB segments; SIB segments are scheduled in consecutive TTIs).

  
Regarding claims 8 and 35, Edge teaches a method performed by a Radio Network Node, RNN, for transmitting positioning system information to a wireless device wherein the RNN and the wireless device operate in a wireless communications network (Edge: Fig. 1A, 1B, UE in communication with gNB or eNB/radio network node), wherein the method comprises: 
determining that positioning assistance data elements will be mapped to positioning System Information Blocks, pSIBs, needed to be separated into multiple segments (Edge: Fig. 4, [0132], determining that SIB needs to be segmented; SIB comprising positioning assistance information, see [0005]-[0006], [0227]); 
broadcasting positioning system information broadcast scheduling information, pSI, comprising information about pSIBs being comprised in a SI message (Edge: Fig. 4; [0134], UE receives system information scheduling information about positioning (GNSS); SIBs are included in SI, see also [0109],[0227]); 
Edge: Fig. 4; [0132], [0227]).
Edge does not explicitly disclose Page 6 of 8scheduling and broadcasting the pSIB segments via contiguous scheduling. In re: Fredrik GUNNARSSON et al. PCT Application No.: PCT/SE2019/050337 Filed: April 12, 2019 
Page 6 of 8Dalsgaard teaches scheduling and broadcasting the pSIB segments via contiguous scheduling (Dalsgaard: Fig. 7; [0094] UE receives information in headers indicating segmentation of SIB and scheduling in consecutives TTIs).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Edge by scheduling and broadcasting the pSIB segments via contiguous scheduling as disclosed by Dalsgaard in order to provide a system that deals with large size ETWS in view of the lower bandwidth broadcast channels of E-UTRAN (Dalsgaard: [0039]).

Regarding claims 2 and 9, Edge in view of Dalsgaard teaches wherein the indication is one or more out of: 
a segmentation indication per pSIB indicating whether or not the pSIB is segmented (Edge: [0125], [0132] segmentation indication); 
a representation of a total number of segments (Dalsgaard: [0037]); 
a representation of a number of segments broadcasted per SI window; 
a pSIB meta data indicating a segment number, which pSIB meta data is obtained by the wireless device by decoding a pSIB (Edge: [0077]-[0078]); and 
a segment indication comprised in the pSIB (Edge: [0077]-[0078]).  
Regarding claims 3 and 10, Edge in view of Dalsgaard teaches wherein the determining whether or not the pSIB segments are scheduled via contiguous scheduling comprises: determining whether or not a scheduling of pSIB segments of the pSIB takes place more frequently than one pSIB segment per positioning SI period (Dalsgaard: Fig. 5; [0094], [0101], scheduling of SIB1 segments more frequent).
  
Regarding claims 4 and 11, Edge in view of Dalsgaard teaches wherein the pSIB segments of the pSIB are scheduled in contiguous SI windows within the positioning SI period (Dalsgaard: Fig. 5; [0094], [0101], scheduling of SIB1 segments in consecutives TTIs).  

Regarding claims 5 and 12, Edge in view of Dalsgaard teaches wherein multiple pSIB segments of the pSIB are scheduled in one same SI window within the positioning SI period (Dalsgaard: Fig. 5; [0094], [0101]).
  
Regarding claim 6, Edge in view of Dalsgaard teaches wherein the retrieving of the contiguously scheduled pSIB segments comprises: retrieving the pSIB segments of the pSIB until a pSIB segment with a last segment indicator is retrieved (Dalsgaard: [0094], [0103], header comprising last segment indicator).
  
Regarding claim 7, Edge in view of Dalsgaard teaches using the decoded positioning system information to assist positioning of the wireless device (Edge: [0005]-[0006], [0060], [0227]).  
Regarding claim 13, Edge in view of Dalsgaard teaches obtaining one or more positioning assistance data elements from a network node operating in the wireless communications network (Edge: [0005]-[0006], [0060], [0227]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478